Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  April 13, 2022

The Court of Appeals hereby passes the following order:

A22D0333. RAFAEL CARTER v. THE STATE.

      In February 2016, Rafael Carter pleaded guilty to murder and other crimes, for
which he was sentenced to life imprisonment.1 In October 2021, Carter filed a pro se
motion to withdraw his guilty plea, which the trial court dismissed on March 17,
2022. Carter then filed this application for a discretionary appeal. We, however, lack
jurisdiction.
      The Supreme Court has appellate jurisdiction over “[a]ll cases in which a
sentence of death was imposed or could be imposed.” Ga. Const. of 1983, Art. VI,
Sec. VI, Par. III (8). Because a penalty of death may be imposed for the crime of
murder, jurisdiction appears to be proper in the Supreme Court. See OCGA § 16-5-1
(e) (1); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012) (Hunstein, C. J.,
concurring); see also State v. Thornton, 253 Ga. 524, 524 (1) (322 SE2d 711) (1984)
(directing this Court to transfer to the Supreme Court “all cases in which either a
sentence of death or of life imprisonment has been imposed upon conviction of
murder”), overruled in part on other grounds as recognized in Elliott v. State, 305 Ga.
179, 205 (III) (C) (i) (824 SE2d 265) (2019).




      1
         The trial court issued a modified sentence on March 16, 2022, the day before
it issued its order on Carter’s pro se motion to withdraw his guilty plea. In the original
sentence, Carter was to serve to a total of life plus five years in confinement. The
modified sentence suspended the additional five-year sentence.
      Accordingly, this application is hereby TRANSFERRED to the Supreme Court
for disposition.
                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     04/13/2022
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                   , Clerk.